                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DAVID T. DOBBS, et al.,

         Plaintiffs,
    v.                                                            CIVIL ACTION NO.
                                                                   5:18-cv-00309-TES
ALLSTATE INDEMNITY COMPANY,

         Defendant.



      ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
            MOTION FOR PARTIAL SUMMARY JUDGMENT AND
    GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                     EXCLUDE EXPERT TESTIMONY


         On or about August 6, 2016, a fire (“the Fire”) occurred at the residence located at

4846 Union Church Road, Fort Valley, Georgia (“the House”), which is a mobile home

situated on a plot of land. [Doc. 22-2 at ¶¶ 1, 2]; [Doc. 31-2 at ¶¶ 1, 2]. At the time, of the

Fire, Plaintiff DAVID T. DOBBS (“Mr. Dobbs”) resided in the House, which is titled to

his parents, Richard and Pamela Dobbs. 1 [Doc. 22-2 at ¶¶ 4, 5]; [Doc. 31-2 at ¶¶ 4, 5].



1 The nature of Plaintiff’s interest in the property, according to his affidavit [Doc. 30], is as follows:
In 2004, he and his then-spouse Tricia, obtained the House and land from Plaintiff’s parents, and it was
titled to Tricia and Plaintiff’s father, who executed a Deed to Secure Debt to Atlanta Postal Credit Union
(“APCU”) to pay for the House and expenses with setting it up for habitation (digging a well, etc.). [Doc.
30-1 at pp. 1–2]. When that marriage dissolved in 2007, Tricia signed her interest in the land to Plaintiff’s
Father. [Id. at p. 1]. In 2009, Plaintiff’s Parents lent him the funds to satisfy the APCU loan balance on the
House, with the understanding that Plaintiff would repay them, with interest, in payments they outlined
in an amortization schedule. [Id. at pp. 2, 7–12]. Once the sum was fully repaid, the title of the House and
surrounding acreage would be conveyed to Plaintiff. [Id.]. Plaintiff is still making payments on this debt
to his Parents. [Id.]; see also [Doc. 31-2 at ¶ 4–5].


                                                      1
David Dobbs obtained an insurance policy (“the Policy”) on the House through

Defendant ALLSTATE INDEMNITY COMPANY (“Allstate”), and the Policy was in

effect at the time of the Fire. [Doc. 20-1]; [Doc. 22-2 at ¶ 3]; [Doc. 31-2 at ¶ 3]. The Policy

contains a Concealment Provision2 and a No-Action Clause. 3 However, as stipulated on

the record, his parents cannot recover under the Policy because they were not parties to

it, and, therefore, the Court GRANTS Defendant’s Partial Motion for Summary

Judgment on this point and DISMISSES Richard Dobbs and Pamela Dobbs from this

case. Hearing before the Hon. Tilman E. Self, III, M. D. Ga. (11:32–11:37 a.m., February 12,

2020)(discussion of counsel on the record) audio recording on file with clerk

Hereinafter, the Court will refer to David Dobbs (“Mr. Dobbs” or “Plaintiff”) as the

singular Plaintiff.

        Plaintiff maintains that the Policy should cover the alleged $164,000 in damages

caused by the Fire. [Doc. 1-1 at p. 4]. Allstate argues that Mr. Dobbs cannot recover

under the Policy because he does not have an insurable interest in the House and, even

if he did have an insurable interest, he cannot recover due to alleged failure to comply

with the terms of the Policy. [Doc 22-1 at pp. 7–11]. Plaintiff brought suit against




2“We do not cover any loss or occurrence in which any insured person has concealed or misrepresented
any material fact or circumstance.” [Doc. 20-1 at p. 22].

3“No one may bring an action against us in any way related to the existence or amount of coverage, or
the amount of loss for which coverage is sought…unless there has been full compliance with all policy
terms…” (original formatting omitted) [Doc. 20-1 at p. 38].



                                                   2
Allstate in the Superior Court of Crawford County, Georgia seeking enforcement of the

Policy, and Allstate removed the matter to this Court on August 24, 2018. [Doc. 1].

I.      ALLSTATE’S MOTION FOR PARTIAL 4 SUMMARY JUDGMENT

        A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002)

(quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991));

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant may support

its assertion that a fact is undisputed by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits

or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

        However, “[w]hen the nonmoving party has the burden of proof at trial, the

moving party is not required to ‘support its motion with affidavits or other similar

material negating the opponent's claim.’” Four Parcels of Real Prop., 941 F.2d at 1437




4While Allstate titled its Motion as one for summary judgment, only one of the three raised issues is
dispositive of the case, thus the court finds the Motion more appropriately termed one of “partial”
summary judgment and refers to the motion as such.



                                                    3
(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)).

The moving party “simply may show ... that there is an absence of evidence to support

the nonmoving party's case.” Id. at 1438 (internal quotation marks and citation omitted).

“Assuming the moving party has met its burden, the non-movant must then show a

genuine dispute regarding any issue for which it will bear the burden of proof at trial.”

Info. Sys. & Networks Corp., 281 F.3d at 1224–25 (citing Celotex Corp., 477 U.S. at 324, 106

S. Ct. 2548).

       The burden then shifts to the nonmoving party, who must rebut the movant’s

showing “by producing . . . relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011) (citing

Celotex Corp., 477 U.S. at 324). The nonmoving party does not satisfy its burden “if the

rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249–50).

       “[C]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. Anderson,

477 U.S. at 255. Stated differently, “the judge’s function is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. “The evidence of the [nonmovant] is to be believed,

and all justifiable inferences are to be drawn in his favor.” Id. at 255.




                                               4
          A.       Insurable Interest

          In order to enter into an enforceable insurance policy on property, a person must

have an insurable interest in the property at the time of loss. Roach v. Georgia Farm

Bureau Mut. Ins. Co., 325 S.E.2d 797, 798–99 (Ga. App. 1984). “An ‘insurable interest’

means any actual, lawful, and substantial economic interest in the safety or preservation

of the subject of the insurance free from loss, destruction, or pecuniary damage or

impairment.” Id. However, “[t]itle is not the sole test for determining an insurable

interest.” Am. Reliable Ins. Co. v. Woodward, 239 S.E.2d 543, 545 (1977) (citing Gordon v.

Gulf American Fire etc., Co., 149 S.E.2d 725 (1966)). In this Circuit, “[a]ny interest in

property, legal or equitable, however slight, is insurable….” Commercial Union Assur. Co.,

of London, v. Jass, 36 F.2d 9, 10 (5th Cir. 1929) 5 (emphasis added); but see Baumgartner v.

State Farm Fire & Cas. Co., 244 F. Supp. 3d 1361, 1367 (N.D. Ga. 2017). This Court notes

that the Baumgartner court found that Baumgartner did not have an insurable interest

because, in addition to having “no title to the [p]roperty” she also was “not financially

responsible for maintenance or repairs and ma[de] no rent or mortgage payments.”

Baumgartner, 244 F. Supp. 3d 1361. (emphasis added).

          Overall,




5   “[T]he decisions of the United States Court of Appeals for the Fifth Circuit…as that court existed on
September 30, 1981…shall be binding as precedent in the Eleventh Circuit…” Bonner v. City of Prichard,
661 F.2d 1206, 1207 (11th Cir. 1981).



                                                       5
              [i]t is sufficient if the insured holds such a relation to the
              property that its destruction by fire would result in
              pecuniary loss to him. “The test of insurable interest in
              property is whether the insured has such a right, title, or
              interest therein, or relation thereto, that he will be benefited
              by its preservation and continued existence, or suffer a direct
              pecuniary loss from its destruction or injury by the peril
              insured against.” A mortgagee or one succeeding to the
              interest or rights of a mortgagee in the mortgaged property
              has an insurable interest therein.

Am. Reliable Ins., 239 S.E.2d 543, 545 (citing Farmers Mutual Fire Insurance Co. v. Pollock,

184 S.E. 383, 386 (1936); Pike v. American Alliance Ins. Co., 129 S.E. 53 (Ga. 1925); and

Huckaby v. Georgia Farm etc., Ins. Co., 231 S.E.2d 378 (Ga. App. 1976)).

       In response to Allstate’s contention that Mr. Dobbs has no insurable interest, he

provided the Court with his affidavit regarding the arrangement with his parents—an

understanding upon which he states he has been acting for years. [Doc. 30-1]. He has

also provided writings to support this contention, which, while not formal contracts,

appear to memorialize Plaintiff’s intention that he would gain title to the House upon

completion of the payment schedule. [Id. at pp. 7–12]. Furthermore, during his

examination under oath, Mr. Dobbs maintained his financial arrangement with his

parents—repaying debt owed to them, with interest, in payments of $350 per month—

would lead to him one day holding title to the House. See [Doc. 20-6].

       The court finds that in providing these documents, Plaintiff has met his burden

of demonstrating that genuine issues of fact still remain regarding his insurable interest

in the House, and, therefore, summary judgment is not proper for this issue. To the


                                              6
extent Allstate wishes to challenge the truth of Mr. Dobbs’ affidavit or the authenticity

of the writings attached to it, “the judge’s function is not himself to weigh the evidence

and determine the truth of the matter.” Anderson, 477 U.S. at 249. Therefore, any such

dispute should be presented to the trier of fact for consideration at trial. Id. Accordingly,

Allstate’s Motion for Partial Summary Judgment as to the matter of insurable interest in

the House is DENIED, and that aspect of the matter will proceed to trial. 6

        B.       Conditions Precedent to Enforcement of Insurance Policies

        Under Georgia law, “[a]n insurance policy is simply a contract” and “should be

construed as any other type of contract.” Yeomans, 618 S.E.2d at 677–78 (citing Hunnicutt

v. Southern Farm Bureau Life Ins. Co., 351 S.E.2d 638 (Ga. 1987). “The general rule is that

insureds are chargeable with knowledge of the contents of their policies,” and thus “the

construction of an unambiguous contract is a question of law for the court.” Tyson v.

Scottsdale Indem. Co., 805 S.E.2d 138, 141–42 (Ga. Ct. App. 2017); see also Yeomans, 618

S.E.2d at 678.

        While Courts usually “construe insurance policies to provide coverage, so as to

advance the benefits intended to be accomplished by such policies,” an insured may

forfeit its coverage if it does not satisfy a condition precedent to coverage that is clearly


6
  Further, to the extent that Allstate attempts–via its via its supplemental brief–to bring in an allegation of
misrepresentation of material fact regarding ownership into the insurable interest portion of its
argument, that issue is not before the Court at this time. [Doc. 22]; [Doc. 55]. The only misrepresentation
of material fact raised in Allstate’s Motion for Summary Judgment (and thus the only misrepresentation
presently before the Court) is an alleged misrepresentation of Mr. Dobbs’ whereabouts at the time of the
fire. [Doc. 22].


                                                      7
stated in the contract.” Progressive Mountain Ins. Co. v. Bishop., 790 S.E.2d 91, 94 (Ga. Ct.

App. 2016) (citing Plantation Pipe Line Co. v. Stonewall Ins. Co., 780 S.E.2d 501 (Ga. Ct.

App. 2015)). A general provision denying coverage unless the insured has fully adhered

to the policy is sufficient to create a condition precedent. Progressive, 790 S.E.2d at 94. In

order to receive coverage under a policy in which a condition precedent of compliance

has been established, an insured must show that it complied with the policy or

demonstrate proper justification for failing to do so. Id. at 94–95.

       Regarding the matter of Mr. Dobbs’ alleged misrepresentation of a material fact,

the Court finds that the Policy clearly and unambiguously states that Allstate will not

cover a loss if the insured “has concealed or misrepresented any material fact or

circumstance.” [Doc. 20-1 at p. 22]. However, while noncompliance due to material

misrepresentation would preclude coverage under the terms of the contract, the

evidence on record consists of conflicting statements under oath from Plaintiff and his

expert witness, Ricky Turner. See [Doc. 20-6]; [Doc. 24]; [Doc. 30].

       Mr. Dobbs stated under oath to Allstate that he was out driving in his truck at

the time of the fire; however, Mr. Turner recalled that during his interview with Mr.

Dobbs, he understood that Mr. Dobbs was out riding his ATV at the time of the fire.

[Id.]. While Allstate pits this as a dispositive discrepancy, indicating clearly that Mr.

Dobbs misrepresented his whereabouts to Allstate as it was conducting its

investigation, the Court disagrees. Undoubtedly, a question of genuine fact remains as



                                              8
to whether Plaintiff misrepresented any material fact (or whether Mr. Turner

misremembered or Mr. Dobbs misspoke to either Mr. Turner or Allstate).

        The weighing of the respective testimonies “to determine the truth of the matter”

is the function of the trier of fact. Anderson, 477 U.S. at 249. Thus, Allstate’s Motion for

Partial Summary Judgment as to Plaintiff’s misrepresentation of material fact is likewise

DENIED.

II.     ALLSTATE’S MOTION TO EXCLUDE OPINION TESTIMONY

        Allstate has filed a motion to exclude any opinion testimony from Plaintiffs’

purported expert, Mr. Ricky Turner, with regard to the cause of the Fire. [Doc. 21]. Mr.

Turner’s curriculum vitae, signed report compiled pursuant to Federal Rule of Civil

Procedure 26(2)(B), and his deposition are all on record into the case. [Doc. 24]; [Doc 42];

[Doc. 42-1]. 7 The ultimate opinion Mr. Turner purports to present at trial, considering

“the whole scenario,” is that there is not conclusive evidence that the fire was

intentionally set; in fact, he opines to the contrary that the fire was accidental. Hearing


7 Mr. Turner was employed with the Georgia Fire Marshal’s Office from 1985 until 1995. [Doc. 42-1 at p.
2]. He then worked as a special investigator with Georgia Farm Bureau. [Id.]. Mr. Turner first became a
certified fire investigator through the State of Georgia in 1993, certification PS-07-93-A001-N. Turner
Depo. 38:19–22; 42:5–6. He also obtained his certification as a fire and explosion investigator through the
National Association of Fire Inspectors, CFEI certification number 10174-4639. Turner Depo. 41:1–24.
Through his work with the Georgia Fire Marshal’s Office, Mr. Turner was certified as a vehicle fire
investigator and propane gas investigator. Turner Depo. 43:13–18. Currently, Mr. Turner is not a full-time
fire investigator and takes as few as one case per year, therefore, at this time, he does not regularly attend
training and seminars on fire investigation. Hearing before the Hon. Tilman E. Self, III, M. D. Ga. (11:11–
11:12 a.m., February 12, 2020)(testimony of Ricky Turner) audio recording on file with clerk; Turner
Depo. 30:6–15. His most recent training was in 2018 and consisted of eight hours of theft and fire
investigation, completed through an online service. Turner Depo. 30:6–15. The most recent in-person
training Mr. Turner attended was the Southeastern Arson Seminar in 2013. Turner Depo. 33:9–10.


                                                      9
before the Hon. Tilman E. Self, III, M. D. Ga. (11:03–11:12 a.m., February 12, 2020)

(testimony of Ricky Turner) audio recording on file with court.

         Mr. Turner summarized at the hearing that his opinion is based on his

observation that there was little glass left at the scene; that the proposed theory that a

cat walking on the countertop and knocking the lamp over was plausible; and that the

vast majority of Mr. Dobbs’ possessions were still in the home. Id. Furthermore, Mr.

Turner’s signed report states that he relied upon “lab reports, an inspection of the

premises, and [his] interview of Mr. Dobbs” and that his “findings contained in [his]

report are based upon that information and [his] specialized training, knowledge and

experience and are made to a reasonable degree of scientific certainty.” [Doc. 42 at pp.

1, 3–5]. Mr. Turner’s physical testing included independent “ignitable liquid residue”

testing of samples originally collected by Allstate’s investigator and inspection of the

two lamps removed from the scene (one broken and one intact). [Id. at pp. 2, 4–5]; [Doc.

42-3].

         A.    Standard of Review for Expert Testimony

         When a party puts forth a witness set to testify as an expert under Federal Rule of

Evidence 702, “[t]he burden of laying the proper foundation for the admission of the

expert testimony is on the party offering the expert, and admissibility must be shown by

a preponderance of the evidence.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th

Cir. 1999)(citing Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. at 592 n. 10 (1993)); The



                                             10
role of the trial court is to serve as “gatekeeper” by conducting “a preliminary assessment

of whether the reasoning or methodology underlying the testimony is scientifically valid

and of whether that reasoning or methodology properly can be applied to the facts in

issue.” Williams v. Mosaic Fertilizer, LLC, 889 F.3d 1239, 1244-45 (11th Cir. 2018) (citing

Daubert, 509 U.S. 593-94).

          This gatekeeper role is not “intended to supplant the adversary system or the role

of the jury” because “vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof” are the appropriate means of attacking

contrary evidence. Allison v. McGhan, 184 F.3d 1300, 1311 (11th Cir.1999) (quoting

Daubert, 509 U.S. 579, 596). Overall, “[t]he importance of Daubert's gatekeeping

requirement cannot be overstated” as “no other kind of witness is free to opine about a

complicated matter without any firsthand knowledge of the facts in the case, and based

upon otherwise inadmissible hearsay.” United States v. Frazier, 387 F.3d 1244, 1260 (11th

Cir. 2004). Thus, trial courts “engage in a rigorous three-part inquiry” to determine

whether expert testimony is admissible by examining whether

                   (1) the expert is qualified 8 to testify competently regarding
                   the matters he intends to address;
                   (2) the methodology by which the expert reaches his
                   conclusions is sufficiently reliable as determined by the sort




8   An expert may be qualified by “knowledge, skill, experience, training, or education.” Fed. R. Evid. 702.



                                                      11
                of inquiry mandated in Daubert; 9 and
                (3) the testimony assists the trier of fact, through the
                application of scientific, technical, or specialized expertise, to
                understand the evidence or to determine a fact in issue.

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (citing City of Tuscaloosa v.

Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir.1998)).

        More specifically, “[e]xpert testimony is admissible if it concerns matters that are

beyond the understanding of the average lay person. Proffered expert testimony

generally will not help the trier of fact when it offers nothing more than what lawyers for

the parties can argue in closing arguments.” Frazier, 387 F.3d 1244, 1262–63 (11th Cir.

2004). See also United States v. Rouco, 765 F.2d 983, 995 (11th Cir.1985) (expert testimony

admissible if it offers something “beyond the understanding and experience of the

average citizen”). Expert opinion of causation should be excluded where it “is nothing

more than a conduit for the story of the [party proffering the expert]. Nixon v. Zurich Am.

Ins. Co., No. 7:15-CV-34 (HL), 2016 WL 1572949, at *4 (M.D. Ga. Apr. 19, 2016) (limiting

testimony as to causation where a State Trooper’s conclusion on causation was based


9 The Daubert analysis for reliability is meant to be a flexible standard, and the Court has “considerable
leeway” when deciding how to determine reliability. Williams v. Mosaic Fertilizer, LLC, 889 F.3d 1239, 1245
(11th Cir. 2018). Thus, whether Daubert's specific factors are, or are not, reasonable measures of reliability
in a particular case is a matter that the law grants the trial judge broad latitude to determine. Kumho Tire
Co. v. Carmichael, 119 S. Ct. 1167, 1176, (1999)(holding that it was not an abuse of discretion to exclude
testimony when the trial court “initially doubted, and then found unreliable, ‘the methodology employed
by the expert in analyzing the data obtained in the visual inspection, and the scientific basis, if any, for
such an analysis’ … [and] determined that [the] testimony was not reliable. It fell outside the range where
experts might reasonably differ, and where the jury must decide among the conflicting views of different
experts, even though the evidence is ‘shaky.’”




                                                     12
solely on his understanding of the facts as accounted by only one party). Thus, as the

Middle District of Georgia has previously found, “to the extent that [an expert] simply

repeats what was told to him by [a third party] to arrive at his theory regarding how the

[in]cident transpired, his testimony should be excluded as hearsay.” Id.

        However, such a witness could still, by virtue of “extensive experience” 10 be

“qualified to testify about what he observed at the scene” including the position of

affected objects, the condition of affected objects, the debris distributed at the scene, and

markings of investigators. Id. That person would

                also [be] competent to testify about his observations and
                interactions with various individuals he encountered during
                his investigation that influenced his opinion regarding how
                the accident occurred. To the degree that [the opposing party]
                believes that [the expert’s] investigation may be in some way
                flawed or incomplete, any inconsistencies more accurately
                impact the weight of the evidence offered by [the expert] and
                not the admissibility, and [the opposing party] may
                thoroughly explore any perceived gaps in [the expert’s]
                testimony on cross-examination.”

Id. The Nixon court further found that even an expert who becomes involved “several

years” after an incident can formulate an opinion if he applies scientific theories and

reasoning to measurements of the scene; photographs of the scene immediately following

the incident; the damage and debris; reports; and sworn statements. Id. at *3




10There, the purported witness was “a State Trooper for more than 20 years and who ha[d] extensive
experience working in accident reconstruction” testifying on the state of a vehicle accident to which he
responded. Nixon, 2016 WL 1572949, at *4 (M.D. Ga. Apr. 19, 2016).


                                                    13
        B.      Discussion

        After careful consideration and applying the standard set forth by Federal Rule of

Evidence 702, the Court finds that Mr. Turner is qualified as an expert through the

combination of his “knowledge, skill, experience, [and] training” as reflected in his C.V.

and testimony. The Court further finds that Mr. Turner’s methodology in reaching his

opinion, including review of documentary and photographic evidence; independent

testing of samples collected from the scene; and visit to the scene (albeit years later, as

was the case in Nixon) are all reliable methods for gathering knowledge upon which to

base an opinion. 11 In addition, the Court finds that Mr. Turner’s specialized knowledge

will help the trier of fact to understand the evidence or to determine a fact in issue (by

explaining the results of the independent lab testing performed, explaining photographs,

providing description of the scene with details a layperson may not notice, etc.).

        Therefore, the Court DENIES IN PART Allstate’s Motion to Exclude Mr. Turner’s

opinions and will permit opinion testimony as to his conclusions developed from his

investigation and evaluation of the physical and documentary evidence. However, the




11
  While Allstate has spent a great deal of time both in its briefs and at the motion hearing noting that Mr.
Turner did not utilize the specific NFPA guidelines for fire investigation, the Court notes that “[T]here is
no mechanical checklist for measuring whether an expert is qualified to offer opinion evidence in a
particular field.” Nixon v. Zurich Am. Ins. Co., No. 7:15-CV-34 (HL), 2016 WL 1572949, at *5 (M.D. Ga.
Apr. 19, 2016). Thus, his failure to use a methodology, which Allstate terms “the Bible” of fire
investigation, does not automatically disqualify Mr. Turner’s methodology to the extent that his
testimony should be limited. The effect—if any—of his failure to use the NFPA has on his opinion speaks
to the weight of his testimony and not its admissibility.



                                                     14
Court, in keeping with the reasoning of Nixon, also GRANTS IN PART Allstate’s Motion

and to the extent that Mr. Turner “simply repeats what was told to him” by Plaintiff to

reach any conclusion, his testimony should be excluded as hearsay. 12

     III.      CONCLUSION

            In summary, for the reasons discussed above, the Court GRANTS IN PART

Allstate’s Motion for Partial Summary Judgment and DISMISSES Plaintiffs Richard

Dobbs and Pamela Dobbs from this case; the Court DENIES IN PART Allstate’s Motion

for Partial Summary Judgment as to the matters of Mr. Dobbs’ insurable interest in the

House and whether Mr. Dobbs misrepresented any material fact to Allstate, and those

two issues shall proceed to trial; and the Court GRANTS IN PART and DENIES IN

PART Allstate’s motion to limit opinion testimony, as more specifically described in

Section II, B, supra, and will permit Mr. Turner to give his opinions reached through

investigation to the extent they are not mere repetitions of hearsay.

            So ORDERED this 26th day of February, 2020.

                                                          s/Tilman E. Self, III__________
                                                          TILMAN E. SELF, III, JUDGE
                                                          UNITED STATES DISTRICT COURT




12For example, in Nixon, the State Trooper was not permitted to relay his conclusion that one party
crossed the center line, because he based that opinion solely on the story told to him by the other party
with no other evidence to support or discredit the account. Thus, while Mr. Turner could rely upon
information provided by Mr. Dobbs to gather information for his opinion, he cannot merely adopt Mr.
Dobbs’ opinions as his own expert opinion without providing further support for his ultimate expert
opinion.


                                                    15
